TWELFTH COURT OF APPEALS
                       Case Number: 12-14-00212-CV
     On Appeal from the Cherokee County Court-at-Law No. CV9282



Robert Robinson
v.



Wells Fargo Bank, N.A.


              Appellant's Motion for Rehearing Pertaining to
                      Return of Superseades Bond

APPELLANT ROBERT ROBINSON hereby asks the Court to Order Return of a

Supersedeas Bond (less costs] filed with the Cherokee County Clerk on

November 3, 2014. (See attached).


                                BACKGROUND



In this forcible detainer action, Appellant sought to supercede an order of

eviction from the court below. Appellant paid a $6000 bond on November 3,

2014 and filed a Motion for Writ of Supersedeas on November 7, 2014

pursuant to TRAP 24.1(f). The Court overruled the motion for writ of

supersedeas on April 30, 2015, but made no orders for return of the bond. The

Court issued it's Memorandum Opinion on September 30, 2015 and no order

for the return of the bond was issued.

                       •
                                DISCUSSION



The purpose of filing a supersedeas bond is to supersede the trial court's

judgment while the appeal is pending. Since the Court overruled the motion

to supersede the judgment, Appellant is entitled to return of his bond. The

following costs should be deducted from the amount of the bond as follows:


Clerk's Record         $ 914.00
Reporter's Record      $ 94.05
COA Filing Fee         $ 195.00
Total Costs            $1,203.05
Amount of Bond         $6,000.00
Amount of Bond
Less Costs             $4,796.95




                                         Respectfully submitted,




                                         Robert Robinson, Pro Se
                                         Appellant
                                         16897 Pine Lane
                                         Flint, Texas 75762
                                         (903) 245-0908
                                         CilantroS 18@yahoo.com
                           Certificate of Service

I, the undersigned hereby certify that a copy of the foregoing "Appellant's
Motion for Rehearing Pertaining to Return of Superseades Bond" was served
on all parties and Counsel on October 15, 2015 as follows:

VIA USPS FIRST CLASS MAIL

Danya Fuller Gladney,
Counsel for Wells Fargo Bank, N.A.
Barrett Daffin Frappier Turner & Engel, LLP
15000 Surveyor Boulevard, Suite 100
Addison, Texas 75001
(972) 340-7903
(972) 341-0734 Facsimile




                                         Robert Robinson
DATE 11/03/2014           *OFFICIAL RECEIPT CHEROKEE CO*             RECEIPT #        163627
                           LAVERNE LUSK,   COUNTY CLERK
TIME 11:49                P O DRAWER 420 RUSK,   TX 75785            FILE #           CV9282

RECEIVED OF:   FELICITY REEDY

        FOR:   ROBINSON,ROBERT

DESCRIPTION: PAYMENT ON BOND OF ROBERT ROBINSON/BEH


                                                            AMOUNT PAID         $6,000.00


                                                               PAYMENT   TYPE   K
                                                          CHECK NO                  12 83
                                                               COLLECTED BY BEH
                                     /*> -me- Coul ajt^ Co^A^-



                         few* or fe-S***-&*""*"



IcW /£"• /W^r ew A/op-. ^ ^— /*-
/i-/^»3r Ci/ 7?«- 3**" «*?*«' /**«*»*



 at /LIS. o'ciock__iL m.          t? ^
             ____jE£L Deputy
r   JOHN REEDY
    FELICITY REEDY
    P.O. BOX 132C50
                                                           —
                                                           1110 184
                                                                m":   1283

    TYLER, TX 75713-2050

    PAY TO
    ORDER




    CHASE©
    JPMorgan Chase Bank, N.A.
    wwwJStese.com       •f)               >

    MEMO /fWl UtU               COA> -O
                                              7BEclEl.3l.M"i2B3
S